Citation Nr: 0514393	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1977, and from July 1979 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

While the veteran has requested a hearing on this matter, the 
veteran has failed to appear for his scheduled Board and RO 
hearings.


FINDING OF FACT

The veteran does not suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he suffers from PTSD as the result 
of incidents, including an assault, that occurred during 
service.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in June 2001 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the aforementioned VCAA letter essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA and private medical opinions that 
assist in answering the medical question presented in this 
appeal.  As such, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the matter is ready for appellate review.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With regard to 
PTSD, however, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a diagnosis of the condition, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

Service psychiatric evaluations dated in October 1980 and 
December 1980 indicated that the veteran had no psychiatric 
disorder.  No psychiatric disorder was noted on either of the 
veteran's service separation examinations.

At a private November 1998 psychiatric evaluation the veteran 
related information concerning an assault that occurred 
during service.  The veteran's current complaints included 
insomnia, crying spells, and difficulties with concentration.  
Diagnoses included PTSD and dysthymic disorder.

A July 2001 VA PTSD examination revealed Axis I diagnoses of 
polysubstance abuse and nicotine dependence, and an Axis II 
diagnosis of a personality disorder.

On the question of whether the veteran suffers from PTSD, 
there are two examinations of record, one of which supports 
the appellant's contentions and one that does not.  The law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
medical evidence of record).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

With these considerations in mind, the Board finds that the 
November 1998 private physician's examination report has less 
probative value than the opinion contained in the July 2001 
VA examination.  The private physician's examination, while 
reflecting a diagnosis of PTSD, provides little or no support 
or rationale for the PTSD diagnosis, and did not specifically 
relate the veteran's PTSD to his military service.  It 
appears that the November 1998 examiner did not review any of 
the veteran's medical records.  The July 2001 VA opinion, on 
the other hand, provided a rationale supported by multiple 
clinical findings.  Further, the Board observes that the July 
2001 VA opinion includes an exhaustive recitation of the 
veteran's medical and social history.  The July 2001 VA 
examiner stated as follows:

On July 18th and 19th, I reviewed [the 
veteran's] records for a total of two 
hours and ten minutes.  I spent an 
additional two hours and twenty minutes 
reviewing his medical records on July 29, 
2001 while the veteran was completing 
psychological tests.

[The veteran] arrived for his 
Compensation and Pension examination at 
8:45 a.m. on July 20th.  Computerized 
psychological testing began at 8:50 a.m.  
He completed his testing at 10:25 a.m.  
He took a ten-minute break, and then 
after a short introduction to two 
additional paper and pencil 
questionnaires, he began work on those 
questionnaires at 10:45 a.m.  He 
completed the questionnaires at 11:45 
a.m., and a lunch break was taken until 
12:30 p.m.  I saw him in an individual 
interview from 12:30 to 3:45 p.m.  

The July 2001 VA examiner also reviewed, in detail, by both 
an examination of the records and by personal interview, the 
veteran's asserted stressors in this case.  The examiner also 
described, in detail, the findings from the veteran's various 
psychological testing (MMPI-2, MCMI-II, TSI).  The examiner 
concluded the opinion as follows:

Three of the four of stressors reported 
by [the veteran] do not meet the 
necessary criterion of inducing intense 
fear, helpless[ness] or horror.  Not 
meeting that criterion, they are excluded 
from the diagnostic process as 
subclinical.

The one instance that does meet Criterion 
A of PTSD, i.e., the assault, has not 
been the primary factor responsible for 
[the veteran's] impaired functioning.  
It's effects have been so sporadically 
present as to reflect only an occasional 
influence, and certainly not as a full-
blown clinical syndrome.

As noted in the medical record review, 
[the veteran] oftentimes was absent any 
symptoms such as nightmares, intrusive 
thoughts, or startle response (note the 
low ASI scores on follow-up, the absence 
of symptoms following detoxification, and 
the recent PTSD screening by [a VA health 
professional].  His military physical 
examinations, even shortly after the 
assault, showed no substance dependence 
(e.g., Captain's Mast in the Navy, DUI's 
and multiple problems as a civilian) and 
his personality disorder (he said that he 
"conjured up a story" to get out of the 
service on an administrative discharge, 
and he has been jailed several times for 
criminal behavior as a civilian) have 
been overwhelmingly apparent in his life.  
By his admission it is in only the past 
seven months, during which time he has 
maintained abstinence, that has he made 
any inroads into those problems.

My overall finding based on historical 
evidence, psychological testing and 
clinical interview is that this is a man 
who has suffered for many years from the 
consequences of an abusive childhood and 
the ravages of a lifetime of substance 
dependence.  The stressors that he points 
to from his Naval career had relatively 
little impact on his level of military 
and post-military functioning.

In short, the comprehensive and detailed July 2001 VA opinion 
provides a rationale supported by multiple clinical findings 
and the veteran's medical and social history.  As such, the 
Board finds that the July 2001 VA opinion has greater 
probative value than the November 1998 private examination on 
the question of whether the veteran suffers from PTSD.

The Board has also reviewed the veteran's own statements 
submitted in support of his claim.  While the Board 
acknowledges the veteran's belief that he suffers from PTSD, 
the veteran is not competent to offer an opinion regarding 
diagnosing a psychiatric condition.

The Board finds that the preponderance of the evidence is 
against the veteran's claim, and service connection for PTSD 
is not warranted.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule, but there 
is not such an approximate balance of the positive evidence 
and the negative evidence to otherwise permit a favorable 
determination.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


